          Case 1:20-cv-10621-AJN Document 21 Filed 09/07/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Craig Cunningham,                                                                   9/7/21
                          Plaintiff,
                                                                        20-cv-10621 (AJN)
                  –v–
                                                                             ORDER
  On Deck Capital, Inc., et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

        On May 17, 2021, Plaintiff Craig Cunningham filed an amended complaint. Dkt. No. 12.

On May 28, 2021, Defendants moved to dismiss the amended complaint. Dkt. No. 15. The Court

ordered Plaintiff to either respond to the motion to dismiss or file a letter indicating that no

opposition would be filed by July 19, 2021. Dkt. No. 19. The Court advised Plaintiff that failure

to comply with that order could result in the case being dismissed for failure to prosecute.

        Plaintiff has not filed any papers, and Defendant has moved again for this Court to deem

Defendants’ motion to dismiss unopposed. Dkt. No. 20. The Plaintiff is ORDERED to file his

opposition to the motion to dismiss or file a letter indicating that no opposition will be filed by

October 4, 2021. If Plaintiff files an opposition, Defendants’ reply if any, is due October 11,

2021. If Plaintiff files a letter indicating that no opposition will be filed, then the Court will

deem the motion fully briefed and decide the motion in due course.

        Plaintiff is advised a final time that failure to comply with this order may result in the

case being dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b); Baptiste v. Sommers, 768

F.3d 212, 216 (2d Cir. 2014) (Rule 41(b) of the Federal Rules of Civil Procedure authorizes the

district court to dismiss an action “[i]f the plaintiff fails to prosecute or to comply with [the] rules
          Case 1:20-cv-10621-AJN Document 21 Filed 09/07/21 Page 2 of 2


or a court order.”).

        The Clerk of Court is respectfully ordered to mail a copy of this Order to the pro se

Plaintiff and to note that mailing on the docket. This resolves Dkt. No. 20.

        SO ORDERED.



Dated: September 7, 2021
       New York, New York
                                                     __________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge




                                                 2
